Title: From Alexander Hamilton to the New York Committee of Correspondence, 5 April 1777
From: Hamilton, Alexander
To: New York Committee of Correspondence


Head Quarters,Morristown [New Jersey] April 5th. 1777
Gentlemen,
Since my last I have had the pleasure of receiving your reply to my two favours of 29th. Ulto & 2d. current. I am happy enough to be able to inform you that my indisposition, which was the occasion of my brevity when I last wrote, is now removed.
The opinion I advanced respecting the Enemy’s not moving before the beginning of May seems to be Shaken, though not entirely overthrown by some present appearances. We have received information that they are embarking about three thousand men on board of transports, which are lying at the Hook, by way of Staten Island. This it is conjectured is with a view to the Delaware; and the Supposition is confirmed by the circumstance of a confederacy lately detected at Philadelphia, who among other things were endeavouring by the temptation of 50 pounds to engage persons, as pilots up that river. The extreme difficulties they must labour under for want of forage, and the infinite hazard they must run by moving with a Small body of about 5000 men, with an enemy in the rear, incapable of Sparing any Considerable body of troops to form a post behind, and be an asylum to them in case of accident. These circumstances will hardly allow me to think they will be daring enough to make the attempt at this time. But on the other hand, as they know we are in a progressive state as to numbers and other matters of importance, and as they have no prospect of early reinforcement, and are in a state of uncertainty as to any from the bustling aspect of European affairs, it is probable they may conceive a necessity of making a push at all risks. Perhaps however this embarkation is intended for some other purpose to make a diversion or execute some partizan exploit elsewhere. On the whole I find it difficult to believe they are yet ready for any Capital Operation.
As to your apprehensions of an attempt up the North River I immagine you may discard any uneasiness on that score, though it will be at all times adviseable to be on the watch against a contingency to be almost reduced to a certainty that the principal views of the enemy in the ensuing campaign will be directed towards the southward and to Philadelphia more immediately; of which idea the discovery before mentioned with respect to pilots is no contemptible confirmation. Philadelphia is an object calculated to strike and attract their attention. It has all along been the main source of supplies towards the war and the getting it into their possession would deprive us of a wheel we could very badly spare in the great political and military machine. They are sensible of this, and are equally sensible, that it contains in itself, and is surrounded by a prodigious number of persons attached to them and inimical to us, who would lend them all the assistance they could in the further prosecution of their designs. It is also a common and well grounded rule in war, to strike first and principally at the capital towns and Cities in order to the conquest of a country.
I must confess I do not see any object equally interesting to draw their efforts to the Northward. Operations merely for plundering and devastation can never answer their end; and if they could, one part of the continent would do nearly as well as another. And as to the notion of forming a junction with the northern army, and cutting off the communication between the Northern and Southern States, I apprehend it will do better in speculation than in practice. Unless the Geography of the Country is far different from any thing I can conceive, to effect this would require a chain of posts and such a number of men at each as would never be practicable or maintainable but to an immense army. In their progress, by hanging upon their rear and seizing every opportunity of Skirmishing, their Situation might be rendered insupportably uneasy.
But for fear of mistake, The General has determined to collect a considerable body of Troops at or about Peeks-Kill, which will not be drawn off ’till the intentions of the enemy have acquired a decisive complexion. These will be ready according to conjunctures, either to proceed Northerly or Southerly as may be requisite. Every precaution should be taken to prevent the boats from being destroyed, by collecting them, at the first movement of the enemy, under cover of one of the forts, or into some inlet difficult of access and easily defensible with a small number of men. The loss of them would be an irreparable disadvantage.
The Enemy’s attempt upon Peeks-Kill is a demonstration of the folly of having any quantity of Stores at places so near the water and so much exposed to a Sudden inroad. There Should never be more there than sufficient to answer present demands. We have lost a good deal in this way at different times, and I hope experience will at last make us wiser.
His Excellency lately had a Visit from the Oneida Chief and five others. He managed them with a good deal of address and sent them away perfectly satisfied. He persuaded them to go to Philadelphia; but they declined it, alleging their impatience to return, and remove the erroneous opinions of their Countrymen, from the misrepresentations of British emmissaries, which they were apprehensive might draw them into some rash proceedings. They parted after having made the most solemn protestations of friendship and good will. His Excellency has been very busy all day in dispatching the Southern Post, which has prevented me giving him your resolve. It will no doubt be very acceptable; and it is with pleasure I inform you that the zeal and abilities of the New York Convention hold the first rank in his estimation.
No news from France, save that the Congress have obtained a credit there, for which they can draw bills to the amount of £100.000.Stg. This will be extremely Serviceable in carrying on a trade with the french. The new troops begin to come in. If we can shortly get any considerable accession of Strength, we may be able to strike some brilliant Stroke.
I am Gentlemen with the greatest respect Your most obedient Servant
A. Hamilton
We have been some time endeavouring to negotiate a regular Cartel; but it has been lately broken off, principally on account of Major General Lee. General Howe will not allow him to be comprehended under the general idea of American prisoners.
